Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicants have amended claims 1-3, 5-8, 10, 11, 14, 17, 18, 20, 21 and 25-27 and successfully argued. This renders moot the prior art rejection of record (see below). 
The full scope of formula (I) has been searched. See rejections below which contain compounds that fall within the scope of formula (I). 
Claims 1-3, 5-8, 10, 11, 14, 15, 17, 18, 20, 21 and 23-27 have been examined. Claims 21 and 23-27 remain withdrawn. 
Therefore, the search for other species of formula (I) will not be extended to additional species of formula (I) (following Markush search practice) in/for/during this Office Action. See “SERACH 6-10” in the enclosed search notes.
Additional Markush searching will not be made in the After Final. Applicants are invited to submit RCE to resume additional Markush searched over additional species of formula (I). 
Current Status of 16/762,000
This Office Action is responsive to the amended claims of 10/03/2022. 
Claims 1-3, 5-8, 10, 11, 14, 17, 18, and 20 are amended. 
Claims 1-3, 5-8, 10, 11, 14, 17, 18, and 20 have been examined on the merits. 
Priority
This application is a national stage entry of PCT/EP2018/080739 filed on 11/09/2018. 
The claims have support in the foreign priority United Kingdom application GB1721736.5, filed 12/22/2017. 
Therefore, the effective filing date for the instant claims is 12/22/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of 10/03/2022. 
The Examiner has reviewed the claim amendments and Reply of 10/03/2022. 
Applicants amended claims 1-3, 5-8, 10, 11, 14, 17, 18, 20, 21 and 25-27 and canceled claim 15. 
Applicants amended title as suggested. This renders moot specification objection. 
Applicants replaced the picture of formula (I) in claim 1, which renders moot this objection. 
Applicants have renumbered current claims 25, 26 and 27. This renders moot this objection. 
For the indefiniteness rejection (see paragraph 22-24 of previous Office Action) against claims 1-3, 5-8, 10, 11, 14-15, 17-18 and 20, applicants have removed the word “prodrug”, which renders moot this rejection. 
The anticipatory rejection (see paragraphs 25-26 of previous Office Action) against claims 1-3, 6-8, 10-11, 14-15, and 17 as being unpatentable over KAKUTA is withdrawn. Applicants amended claims to overcome the anticipatory rejection. Examiner has reviewed Applicants’ Remarks of 10/03/2022 and has found them persuasive. 
Applicants’ focus on the following Remarks (summarized, below) with Examiner’s Response: 
Applicants submit that the interpretation of the alpha and alpha prime positions does not take into account the explicit definition in the specification. 
Examiner agrees. Additionally, the Examiner withdraws the rejection because of claim amendments. 
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 10-11, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by: 
COOPER (US20210122739), as referenced in PTO-892 page 1 line A. 
The applied reference has a common inventor with the instant application. COOPER claims priority to GB1713082.4, filed Aug. 15 , 2017 and GB1718563.8, filed Nov. 9 , 2017. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	COOPER ‘739 anticipates the compound depicted below, referred to as compound A herein (bottom right of page 119). 

    PNG
    media_image1.png
    135
    169
    media_image1.png
    Greyscale

	Compound A maps to instant formula (I) wherein Q is O, R1 is a 5-membered heteroaryl group with at least one nitrogen atom in the heteroaryl ring and is substituted with at least one group Rx, Rx is a monovalent group comprising substituted heteroaryl group, R2 is a cyclic group substituted at the alpha and alpha prime positions relative to the point of attachment of the cyclic group to the remainder of the molecule. Compound A is not one of the compounds in claim 1’s proviso. This anticipates claim 1. 
	Compound A’s R1 is monocyclic and only contains C and N atoms. This anticipates claims 2-3. 
	Compound A’s Rx only contains atoms selected from the group consisting of carbon, hydrogen, nitrogen, and oxygen. This anticipates claim 6. 
	Compound A’s Q is O. This anticipates claim 10. 
Compound A’s R2 is a fused aryl 
    PNG
    media_image2.png
    148
    89
    media_image2.png
    Greyscale
 wherein a first cycloalkyl is fused to the aryl at the alpha and beta positions and a second cycloalkyl is fused to the aryl at the alpha prime and beta prime positions. This anticipates claim 11. 
Compound A anticipates claim 17. 
Compound A anticipates claim 18 (compound top left on page 10 of instant claims filed 10/03/2022). 
COOPER ‘739 anticipates the compound being administered with an excipient, which anticipates instant claim 20, drawn to a compound further comprising an excipient (page 121). 
See also compounds, depicted below, at pages 119-120, which similarly anticipate claims 1-3, 6, 10, 11, 17-18 and 20. 

    PNG
    media_image3.png
    225
    265
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    207
    263
    media_image4.png
    Greyscale
and. 

    PNG
    media_image5.png
    227
    265
    media_image5.png
    Greyscale

Claims 1-3, 5-8, 10, 11, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by: 
COOPER (US20210130359), as referenced in PTO-892 page 1 line B. 
The applied reference has a common inventor with the instant application. COOPER claims priority to GB 1713082.4 filed Aug. 15, 2017 and GB 1718563.8 filed Nov. 9 , 2017. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
COOPER ‘359 anticipates compound 
    PNG
    media_image6.png
    140
    149
    media_image6.png
    Greyscale
in example 22 on page 162. The Examiner will refer to this compound as Compound E henceforth. 
	Compound E anticipates claims 1-3, 5-8, 10, 11, 17, and 18.
COOPER ‘359’s claim 23 anticipates a pharmaceutical composition comprising the compound or the pharmaceutically acceptable salt or solvate thereof and a pharmaceutically acceptable excipient. This anticipates instant claim 20.
Claims 1-3, 6, 10, 11, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by: 
COOPER (US20210130329), as referenced in PTO-892 page 1 line C.  
The applied reference has a common inventor with the instant application. COOPER claims priority to GB 1713082.4 filed Aug. 15 , 2017 and GB 1718563.8 filed Nov. 9 , 2017. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
COOPER ‘329 anticipates compounds depicted below (page 42), henceforth referred to as Compounds F, G, H and I. 

    PNG
    media_image7.png
    168
    325
    media_image7.png
    Greyscale

Compounds F, G, H and I anticipate claims 1-3, 6, 10, 11, 17, and 18. 
COOPER ‘329 anticipates a pharmaceutical composition comprising the compound and excipient, which anticipates instant claim 20 (bottom of page 45 to top of page 46). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 10, 11, 17, 18, and 20 are rejected on the ground of nonstatutory anticipatory double patenting as being unpatentable over claims 1, 21, and 27 of copending Application No.16/638,704, which is also U.S. PG Pub 20210122739. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application recite subject matter which anticipates the compound depicted below, referred to as compound A herein (page 13 of the claims filed on 11/08/2022). 

    PNG
    media_image1.png
    135
    169
    media_image1.png
    Greyscale

	Compound A maps to instant formula (I) wherein Q is O, R1 is a 5-membered heteroaryl group with at least one nitrogen atom in the heteroaryl ring and is substituted with at least one group Rx, Rx is a monovalent group comprising a substituted heteroaryl group, R2 is a cyclic group substituted at the alpha and alpha prime positions relative to the point of attachment of the cyclic group to the remainder of the molecule. Compound A is not one of the compounds in claim 1’s proviso. This anticipates claim 1. 
	Compound A’s R1 is monocyclic and only contains C and N atoms. This anticipates claims 2-3. 
	Compound A’s Rx only contains atoms selected from the group consisting of carbon, hydrogen, nitrogen, and oxygen. This anticipates claim 6. 
	Compound A’s Q is O. This anticipates claim 10. 
Compound A’s R2 is a fused aryl 
    PNG
    media_image2.png
    148
    89
    media_image2.png
    Greyscale
 wherein a first cycloalkyl is fused to the aryl at the alpha and beta positions and a second cycloalkyl is fused to the aryl at the alpha prime and beta prime positions. This anticipates claim 11. 
Compound A anticipates claim 17. 
Compound A anticipates claim 18 (compound top left on page 10 of instant claims filed 10/03/2022). 
Reference claim 23, drawn to the compound being administered with an excipient, anticipates claim 20, drawn to a compound further comprising an excipient. 
Claims 1-3, 5-8, 10, 11, 17-18, and 20 are rejected on the ground of nonstatutory anticipatory double patenting as being unpatentable over claims 1, 21, and 23 of copending Application No.16/638,648, which is also U.S. PG Pub 20210130359. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application recite subject matter which anticipates compound 
    PNG
    media_image6.png
    140
    149
    media_image6.png
    Greyscale
on bottom left page 8 of the claims filed 9/27/2022. The Examiner will refer to this compound as Compound E henceforth. Claim 23 anticipates a pharmaceutical composition comprising the compound or the pharmaceutically acceptable salt or solvate thereof, as claimed in claim 1, and a pharmaceutically acceptable excipient. This anticipates claim 20. 
	Compound E anticipates claims 1-3, 5-8, 10, 11, 17, and 18. 

Claims 1-3, 6, 10, 11, 17, 18, and 20 are rejected on the ground of nonstatutory anticipatory double patenting as being unpatentable over claims 1, 20, and 22 of copending Application No. 16/638,707, which is also U.S. PG Pub 20210130329. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application (page 22) recite subject matter which anticipates compounds depicted below, henceforth referred to as Compounds F, G, H, and I. 

    PNG
    media_image7.png
    168
    325
    media_image7.png
    Greyscale

Compounds F, G, H, and I  anticipate claims 1-3, 6, 10, 11, 17, and 18. 
COOPER ‘329’s claim 22, drawn to a pharmaceutical composition comprising the compound and excipient, anticipates claim 20, drawn to the same. 
Conclusion
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The disposition of these claims is dependent upon not finding other prior art rejections in future Markush Search Extensions. 
An art search, due to an extended Markush search, for formula (I) of claim 1 retrieved new applicable prior art. See “SEARCH 6-10” (Examiner search) in enclosed search notes. 
A review of the instant application’s inventor/assignee/owner names within “SEARCH 9 and 10” STN Search results retrieved double patent references. 
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH databases retrieved double patent references. See “SERACH 1” through “SEARCH 4” in enclosed search notes. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             
/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625